        Case 1:20-cv-00145-SPW-TJC Document 31 Filed 08/13/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 STEVE SMITH,                                       CV 20-145-BLG-SPW-TJC

                      Plaintiff,

 vs.                                                          ORDER

 PFIZER, INC., PHARMACIA LLC,
 f/k/a Pharmacia Corporation, PARKE,
 DAVIS & COMPANY LLC, and
 WARNER-LAMBERT COMPANY
 LLC, f/k/a Warner-Lambert Company,

                      Defendants.

        The parties have jointly moved the Court to suspend the filing of periodic

status reports. (Doc. 30.) While the Court recognizes the parties’ ongoing efforts

to conclude final settlement details, status reports are necessary to ensure

communication between the parties and the Court. Accordingly,

        IT IS HEREBY ORDERED that the motion (Doc. 30) is DENIED.

However, the parties shall submit quarterly status reports, beginning January 3,

2022.

        DATED this 13th day of August, 2021.


                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
